Per Curiam,
It is not necessary for us to decide in this case whether unexecuted articles for the sale and purchase of land may be rescinded by parol so that in equity no specific execution of them could be enforced. We do not mean by this that such question has never been decided, nor that it is one of any difficulty. We do not decide it for the reason that it is not in the case. The learned judge below instructed the jury that there was not sufficient evidence of a rescission, and in this we think he committed no error.
Judgment affirmed.